Citation Nr: 1122614	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied the claims for service connection for bilateral hearing loss and hypertension.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2010.

The Board's decision addressing the claim for service connection for hypertension is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (including Agent Orange) during service, hypertension is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

3.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicide agents, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for hypertension, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for hypertension is warranted.

The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical nexus opinion regarding his claim for service connection for hypertension.  However, as explained in more detail below, hypertension is not among the diseases recognized as etiologically related to herbicides exposure, was not diagnosed until many years post service, is not medically shown to be in any way related to the Veteran's service, to include presumed herbicide exposure..  As the current record does not reflect even a prima facie claim for service connection for hypertension, VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this appeal, the Veteran has asserted that his hypertension is due to Agent Orange exposure during his military service in Vietnam.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain, identified diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the identified conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Service connection may also be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for hypertension) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with diastolic blood pressure of less than 90mm.

Considering the claim for service connection in light of the governing legal authority, the Board finds that the criteria for service connection for hypertension, to include as due to Agent Orange exposure, are not met.

As the Veteran had Vietnam service during the Vietnam Era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   The Veteran has a current diagnosis of benign essential hypertension, the disability for which service connection is sought; however, hypertension is not among the disabilities recognized by VA (and listed in section 3.309(e)) as etiologically related to herbicide exposure.  

As the Veteran has not been diagnosed with a disease listed among those recognized by VA as etiologically related to herbicide exposure, presumptive service connection, on the basis of such exposure, is not warranted.  

Furthermore, while the presumptions are not intended to preclude a veteran from establishing service connection on any other basis (see, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 162-64 (1997)), here, the Board finds that the record presents no other basis for a grant of service connection for hypertension.

The report of the Veteran's December 1964 enlistment examination reflects a blood pressure reading of 110/70.  A January 1965 examination report reveals a blood pressure reading of 110/70.  No diagnosis, evaluation, or treatment for hypertension is noted in the service treatment records.

At separation in August 1968, the Veteran's blood pressure was 110/70.  On examination, the Veteran's vascular system and heart were normal.  On his report of medical history, the Veteran denied a history of hypertension, shortness of breath, and dizziness.

Thus, the service treatment records do not reflect any elevated blood pressure readings during service, let alone a diagnosis of hypertension.

The first documented post-service evidence of hypertension is a September 2007 private treatment record.  On examination, the Veteran's blood pressure was 160/100.  The impression was benign essential hypertension.  Additional private treatment records from Dr. Aldrich reflect elevated blood pressure readings and ongoing treatment for hypertension.

While the evidence of record clearly establishes that the Veteran has current hypertension, as reflected in the private treatment records, the record simply fails to establish that his hypertension is medically related to service.

As noted, the first post-service medical evidence of a diagnosis of hypertension is the September 2007 private treatment report.  Here, the post-service evidence reflects no documented indication of a diagnosis of hypertension for 39 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, neither the Veteran nor his representative have presented or identified any existing medical evidence or opinion reflecting hypertension within the one-year presumptive period or indicating a nexus between the Veteran's hypertension and service.  

Furthermore, as regards any direct assertions by the Veteran and/or his representative, advanced in connection with the current claim, that there exists a medical nexus between hypertension and service, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current hypertension is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for hypertension, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's hypertension is related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hypertension, to include as due to exposure to herbicide agents, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for bilateral hearing loss is warranted.

In this case, the Veteran asserts that his exposure to loud noise during service caused his current bilateral hearing loss.  Specifically, he asserts in-service noise exposure while serving as an aircraft mechanic on the flightline.  The Veteran contends that his current hearing problems began during service and have continued to the present.  Specifically, the Veteran has asserted that he was told that he had hearing loss at the time of separation. 
Initially, the Board notes that the Veteran's account of in-service noise exposure, while working on the flightline, is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  The Veteran's DD-214 reflects his military occupational specialty (MOS) was jet aircraft mechanic.  Additionally, the Veteran is service-connected for tinnitus.

In August 2010, the Veteran underwent VA audiological evaluation in connection with the claim for service connection for bilateral hearing loss.  Audiometric testing results reflected hearing loss to an extent recognized as a disability in each ear, pursuant to 38 C.F.R. § 3.385 (2010).  However, the opinion provided by the audiologist does not provide an adequate basis to decide the claim.

The examiner acknowledged that the Veteran had noise exposure during service, while serving as a jet aircraft mechanic on the flightline.  Also noted was some post-service noise exposure while hunting.  Notably, the audiologist indicated that the basis for the conclusion reached-that the Veteran's bilateral hearing loss was not caused by military noise exposure-was a normal audiogram at separation.  The Veteran's August 1968 audiogram at separation did not reflect a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the August 1968 audiogram did reflect some high frequency hearing impairment and the Veteran's separation examination report noted that the Veteran had "defective auditory acuity, bilaterally, high frequency".  

Moreover, the Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

As the medical evidence currently of record is inadequate to resolve the claim for service connection for bilateral hearing loss, further examination and a medical opinion by a VA ear, nose, and throat (ENT) physician or audiologist is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report of examination, the examiner should specifically address the Veteran's assertions regarding in-service noise exposure and his August 1968 separation examination report and audiogram.

Accordingly, the RO should arrange for the Veteran to undergo a VA ENT examination or audiological evaluation (with associated testing), by an appropriate physician or audiologist.  The Veteran is hereby advised that failure, without good cause, to report to the scheduled testing and/or examination may result in denial of the claim for service connection (as adjudication of the claim will be based on consideration of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled testing and/or examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the appointment(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for bilateral hearing loss.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination or audiological evaluation, by an appropriate physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (in particular, audiometric and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure.  In rendering the requested opinion, the examiner should specifically consider and discuss the in- and post-service treatment records.  Additionally, the examiner should discuss the significance (if any) of the August 1968 separation examination report and audiogram, which noted defective high frequency hearing, bilaterally.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for bilateral hearing loss in light of pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


